Citation Nr: 1717084	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  16 25-225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955; he died in April 2010.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims that the Veteran was exposed to carbon tetrachloride during service, which caused his fatal hairy cell leukemia.  She has submitted articles regarding the effects of exposure to this chemical as well as a statement from a fellow serviceman who stated that he served with the Veteran and they both were exposed to carbon tetrachloride that was used as a cleaning solution to clean the plotting board.  The Veteran's most significant military duty assignment was with a tactical control squadron as a radar repairman.

No VA opinion has been obtained in connection with the claim on appeal.  The evidence of record is insufficient to decide the material issues of fact of the claimed service connection for the cause of the Veteran's death.  In light of the evidence submitted, the Board finds that a VA opinion must be obtained in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain a medical opinion as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.

Based on a review of the evidence of record and with consideration of the lay statements and medical articles in the claim file, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fatal hairy cell leukemia is related to his military service, including any possible exposure to carbon tetrachloride.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the appellant.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




